Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	 Receipt is acknowledge of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 24th, 2019 and June 25th, 2020 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on June 14th, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    281
    451
    media_image1.png
    Greyscale

Claims 1-4, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fretz (US 4,793,703).
Regarding claim 1, Fretz discloses a hybrid ophthalmic lens (Fig. 1) comprising: 
a first glass layer (1) having a first base curve (as shown in Fig. 1); 
a second adhesive layer (3); and 
a third plastic layer (2) having a second base curve substantially similar to the first base curve (as shown in Fig. 1), 
wherein a concave surface of the first glass layer is laminated to a convex surface of the third plastic layer (as shown in Fig. 1), and wherein the optical power difference between the 
Regarding claim 2, Fretz further discloses wherein the thickness of the second adhesive layer is from 0.001 to 0.5 mm (Col. 4, lines 18-19, “The thickness of the adhesive is held between about 0.0075"-0.020" (=0.188-0.50 mm) with a thickness of about 0.010" being preferred”). 
Regarding claim 3, Fretz further discloses wherein the thickness of the second adhesive layer varies less than 0.05 mm for an adhesive thickness from 0.1 mm to 0.5 mm, less than 0.005 mm for an adhesive thickness from 0.01 mm to 0.05 mm, and less than 0.0005 mm for an adhesive thickness from 0.001 mm to 0.005 mm (Col. 4, lines 9-10, “a layer of adhesive of uniform thickness”). 
Regarding claim 4, Fretz further discloses wherein the refractive index difference between the second adhesive layer and a concave surface of the third plastic layer is less than 0.06 (Col. 4, lines 36-37, “Having an essentially identical refractive index in each of the three layers”). 
Regarding claim 6, Fretz further discloses wherein the second adhesive layer is a UV-curable adhesive (Col. 6, lines 57-58, “adhesives cured through exposure to ultraviolet radiation were employed”).
Regarding claim 7, Fretz further discloses wherein the UV-curable adhesive is cured by UV-irradiation through the first glass layer (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)).
Regarding claim 12, Fretz further discloses wherein the third plastic layer comprises polycarbonate, polyurethane, polyamide, poly(methyl methacrylate) (PMMA), poly(diethylene glycol bis(allyl carbonate)) (CR39), polythiourethane, epoxy polymer, episufide polymer or mixtures thereof (Col. 3, lines 63-63, “acrylic, polycarbonate, silicone, urethane, and polyimide resins can be prepared”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fretz (US 4,793,703).
Regarding claim 5, Fretz discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the surface roughness of the third plastic layer is from 0.005 to 0.50 µm.
However, the surface roughness is “a result effective variable” because it confers to the ophthalmic lens appearance. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the surface roughness of the third plastic layer is from 0.005 to 0.50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the surface roughness of the third plastic layer is from 0.005 to 0.50 pm, for the purpose of manufacturing a smooth ophthalmic lens and/or reducing the cost.  
Regarding claim 13, Fretz discloses as is set forth in 1 rejection above but does not specifically disclose wherein the first glass layer comprises thermal shock resistant glass, mechanical shock resistant glass, toughened glass, tempered glass, or mixtures thereof.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the first glass layer comprises thermal shock resistant glass, mechanical shock resistant glass, toughened glass, tempered glass, or mixtures thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fretz by having wherein the first glass .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fretz (US 4,793,703) in view of Kohan (US 5,851,328).
Regarding claim 8, Fretz discloses as is set forth in claim 7 rejection above but does not specifically disclose wherein the UV-curable adhesive has low curing shrinkage.
However Kohan, in the same field of endeavor, teaches wherein the UV-curable adhesive has low curing shrinkage (Col. 12, lines 40-42, “This adhesive has excellent clarity, low shrinkage, and slight flexibility, all desirable characteristics for purposes of the present invention”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hybrid ophthalmic lens of Fretz with the wherein the UV-curable adhesive has low curing shrinkage as taught by Kohan, for the purpose of preventing the lens from delamination. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fretz (US 4,793,703) in view of Chiu (US 7,842,204).
Regarding claim 9, Fretz discloses as is set forth in claim 1 rejection but does not specifically disclose wherein the second base curve substantially similar to the first base curve is 
However Chiu, in the same field of endeavor, teaches wherein a second base curve substantially similar to a first base curve (as shown in Fig. 4) is achieved by lamination comprising inflating a silicon rubber bladder to apply pressure onto a convex surface of the first glass layer (Col. 2, lines 56-59, “laminating step … inflating a silicon rubber bladder to apply pressure onto the ultra thin front lens”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hybrid ophthalmic lens of Fretz with the wherein the second base curve substantially similar to the first base curve is achieved by lamination comprising inflating a silicon rubber bladder to apply pressure onto a convex surface of the first glass layer as taught by Chiu, for the purpose of preventing the lens from delamination.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fretz (US 4,793,703) in view of Takeuchi (US 2003/0090622).
Regarding claim 10, Fretz discloses as is set forth in claim 1 rejection but does not specifically disclose wherein the third plastic layer is a clear lens, a colored lens, a photochromic lens, a polarizing lens, or mixtures thereof. 
However Takeuchi, in the same field of endeavor, teaches wherein the third plastic layer is a clear lens, a colored lens, a photochromic lens, a polarizing lens, or mixtures thereof ([0055], “colorless or transparent materials are adopted for a synthetic resin material … resin 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hybrid ophthalmic lens of Fretz with the wherein the third plastic layer is a clear lens, a colored lens, a photochromic lens, a polarizing lens, or mixtures thereof as taught by Takeuchi, for the purpose of changing color of the lens. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fretz (US 4,793,703) in view of Takeuchi (US 2003/0090622), further in view of Nakagoshi (US 7,289,257). 
Fretz in view of Takeuchi discloses as is set forth in claim 10 rejection but does not specifically disclose wherein the polarizing lens is prepared by mold casting, injection molding, coating, or polar film surface lamination. 
However Nakagoshi, in the same field of endeavor, teaches wherein the polarizing lens is prepared by mold casting, injection molding, coating, or polar film surface lamination (Col. 4, lines 10-11, “a molded laminate for optical use having polarizing and photochromic properties”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hybrid ophthalmic lens of Fretz with the wherein the polarizing lens is prepared by mold casting, injection molding, coating, or polar film surface lamination as taught by Nakagoshi, for the purpose of providing a polarizing lens. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872